TRUSTCO Exhibit 99 (a) Bank Corp NY News Release 5 Sarnowski Drive, Glenville, New York, 12302 (518) 377-3311Fax:(518) 381-3668 Subsidiary:Trustco Bank NASDAQ TRST Contact: Kevin T. Timmons Vice President/Treasurer (518) 381-3607 FOR IMMEDIATE RELEASE: TrustCo Announces Second Quarter Net Income Increase of 32.4% Glenville, New York –July 20, 2010 TrustCo Bank Corp NY (TrustCo, Nasdaq: TRST)today announced net income for the second quarter of 2010 of $7.1 million, up 32.4% over the prior-year period and equal to diluted earnings per share of $0.093, as compared to net income of $5.4 million and diluted earnings per share of $0.070 for the second quarter of 2009.The second quarter of 2010 was marked by continued core balance sheet growth as well as improvement of the net interest margin.Making the earnings announcement was Robert J. McCormick, Chairman, President and Chief Executive Officer.Mr. McCormick noted, “We are pleased with our year-to-date results and look forward with optimism to the remainder of 2010.While challenges still remain, we believe the first half of 2010 has helped to position the Company for future growth and profitability.”Return on average equity and return on average assets were 11.34% and 0.75%, respectively, for the second quarter of 2010, compared to 9.10% and 0.61% for the second quarter of 2009.The Company’s net interest margin was 3.51% for the second quarter of 2010, compared to 3.24% in the second quarter of 2009. Mr. McCormick also noted “TrustCo continues to focus on traditional lending criteria and conservative balance sheet management, an approach that has helped us minimize the impact of ongoing economic issues and allowed us to direct our efforts towards conducting business and expanding our loan and deposit base.Growth of loans and deposits, and the customer relationships that they represent, is fundamental to the long term success of the Company.” -5- For the first half of 2010 net income was $14.1 million and resulted in diluted earnings per share of $0.183, as compared to the first half of 2009 that resulted in net income of $11.7 million and diluted earnings per share of $0.154.Return on average assets and return on average equity were 0.76% and 11.31%, respectively, for the first six months of 2010 and 0.68% and 9.98% for the comparable period in 2009. TrustCo continued to report strong growth in loans and deposits on a year-over-year basis.For the quarter ended June 30, 2010, average loans were up $121.1 million or 5.5% compared to the same period in 2009, while average deposits were up $217.7 million or 6.8% over the same period.No new offices were opened during the second quarter of 2010.The branch expansion program is substantially complete, although the Company typically opens or relocates a small number of branches every year as opportunities arise or circumstances dictate.Mr. McCormick noted that, “We are pleased with the results of our expansion program and continue to work hard to fully capitalize on our expanded branch network.Our success in growing loans and deposits provides the basic building blocks that we believe will help drive profit growth over the coming years.” Nonperforming loans were $49.9 million as of June 30, 2010, compared to $46.9 million as of March 31, 2010, and to $46.0 million as of December 31, 2009, and remain at manageable levels.At June 30, 2010, nonperforming loans were equal to 2.14% of total loans, up slightly from 2.05% at the end of the first quarter.The allowance for loan losses was unchanged at 0.8 times nonperforming loans.The ratio of reserves to total loans was 1.68% at June 30, compared to 1.73% at March 31, 2010 and to 1.65% at June 30, 2009.Net charge-offs were $7.4 million in the second quarter of 2010, compared to $2.8 million in both the first quarter of 2010 and the second quarter of 2009.The loan loss provision was $7.1 million for the second quarter of 2010, compared to a provision of $4.7 million in the first quarter of 2010 and to $2.8 million in the second quarter of 2009.The increase in net charge-offs and non-performing loans was primarily due to one large loan that was determined to be potentially vulnerable although it continues to perform in line with contractual terms. TrustCo recently announced that it ranked 11th on SNL Financial's annual ranking of the 100 largest U.S. thrifts for 2009.TrustCo has ranked in the top twenty on this study every year since 2005.The study rates thrifts based on six financial performance metrics includingcore return on average assets, core return on average equity, the compound annual growth rate in tangible book value per share, the efficiency ratio, nonperforming assets plus loans more than 90 days past due as a percentage of total assets and net charge-offs as a percentage of average loans.In addition, the ABA Banking Journal recently ranked TrustCo 13th on its list of top performing banks with at least $3 billion of assets.TrustCo was one of only six banks of the top fifteen that repeated from the prior year. -6- TrustCo Bank Corp is a $3.8 billion bank holding company and through its subsidiary, Trustco Bank, operates 133 offices in New York, New Jersey, Vermont, Massachusetts, and Florida. In addition, the Bank operates a full service Trust Department.The common shares of TrustCo are traded on The NASDAQ Global Select Market under the symbol TRST. Except for the historical information contained herein, the matters discussed in this news release and other information contained in TrustCo’s Securities and Exchange Commission filings may express “forward-looking statements.”Those “forward-looking statements” may involve risk and uncertainties, including statements containing future events or performance and assumptions and other statements of historical facts. TrustCo wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made.The following important factors, among others, in some cases have affected and in the future could affect TrustCo’s actual results, and could cause TrustCo’s actual financial performance to differ materially from that expressed in any forward-looking statement:(1) credit risk, (2) interest rate risk, (3) competition, (4) changes in the regulatory environment, (5) real estate and collateral values, and (6) changes in local market areas and general business and economic trends.The foregoing list should not be construed as exhaustive, and the Company disclaims any obligation to subsequently revise any forward-looking statements to reflect events or circumstances after the date of such statements, or to reflect the occurrence of anticipated or unanticipated events. -7- TRUSTCO BANK CORP NY GLENVILLE, NY FINANCIAL HIGHLIGHTS (dollars in thousands, except per share data) (Unaudited) Three Months Ended 06/30/10 03/31/10 06/30/09 Summary of operations Net interest income (TE) $ Provision for loan losses Net securities transactions 4 ) Net trading losses - - ) Noninterest income Noninterest expense Net income Per common share Net income per share: - Basic $ - Diluted Cash dividends Tangible Book value at period end Market price at period end At period end Full time equivalent employees Full service banking offices Performance ratios Return on average assets 0.75 % Return on average equity Efficiency (1) Net interest spread (TE) Net interest margin (TE) Dividend payout ratio Capital ratios at period end (2) Total equity to assets 6.61 % Tier 1 risk adjusted capital Total risk adjusted capital Asset quality analysis at period end Nonperforming loans to total loans 2.14 % Nonperforming assets to total assets Allowance for loan losses to total loans Coverage ratio (3) 0.8 X Calculated as noninterest expense (excluding ORE income/expense, specialized consulting and any one-time charges) divided by taxable equivalent net interest income plus noninterest income (excluding net securities transactions, unrealized trading gains and losses and one-time income items). Capital ratios exclude the effect of accumulated other comprehensive income. Calculated as allowance for loan losses divided by total nonperforming loans. TE Taxable equivalent. -8- FINANCIAL HIGHLIGHTS, Continued (dollars in thousands, except per share data) (Unaudited) Six Months Ended 06/30/10 06/30/09 Summary of operations Net interest income (TE) $ Provision for loan losses Net securities transactions 70 Net trading losses - ) Noninterest income Noninterest expense Net income Per common share Net income per share: - Basic $ - Diluted Cash dividends Tangible Book value at period end Market price at period end Performance ratios Return on average assets 0.76 % Return on average equity Efficiency (1) Net interest spread (TE) Net interest margin (TE) Dividend payout ratio Calculated as noninterest expense (excluding other real estate owned income/expense, specialized consulting and any one-time charges) divided by taxable equivalent net interest income plus noninterest income (excluding net securities transactions, net trading gains and losses and one-time income items). TE Taxable equivalent. -9- CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands) (Unaudited) 06/30/10 12/31/09 06/30/09 ASSETS Loans, net $ Trading securities - - Securities available for sale Held to maturity securities Federal funds sold and other short-term investments Total earning assets Cash and due from banks Bank premises and equipment Other assets Total assets $ LIABILITIES Deposits: Demand $ Interest-bearing checking Savings Money market Certificates of deposit (in denominations of $100,000 or more) Other time deposits Total deposits Short-term borrowings Due to broker - - Other liabilities Total liabilities SHAREHOLDERS' EQUITY Total liabilities and shareholders' equity $ Number of common shares outstanding, in thousands -10- CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (Unaudited) Three Months Ended 06/30/10 03/31/10 06/30/09 Interest income Loans $ Investment securities Federal funds sold and other short term investments Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Net securities transactions 4 ) Net trading losses - - ) Noninterest income Noninterest expense Income before income taxes Income tax expense Net income $ Net income per share: - Basic $ - Diluted Avg equivalent shares outstanding, in thousands: - Basic - Diluted -11- CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) (Unaudited) Six Months Ended 06/30/10 06/30/09 Interest income Loans $ Investments Federal funds sold and other short term investments Total interest income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Net securities transactions 70 Net trading losses - ) Noninterest income Noninterest expense Income before income taxes Income tax expense Net income $ Net income per share: - Basic $ - Diluted Avg equivalent shares outstanding, in thousands: - Basic - Diluted -12-
